

116 HR 8812 IH: Relief for Working Families Act of 2020
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8812IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. Herrera Beutler (for herself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend subtitle A of title II of division A of the CARES Act to provide a hardship waiver for certain overpayments of Pandemic Unemployment Assistance.1.Short titleThis Act may be cited as the Relief for Working Families Act of 2020. 2.Waiver authority for certain overpayments of Pandemic Unemployment Assistance(a)In generalSection 2102(d) of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following:(4)Waiver authorityIn the case of individuals who have received amounts of Pandemic Unemployment Assistance to which they were not entitled, the State shall require such individuals to repay such amounts to the State agency, except that the State agency shall waive such repayment if it determines that—(A)the payment of such Pandemic Unemployment Assistance was without fault on the part of any such individual; and(B)such repayment would be contrary to equity and good conscience..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).